Order entered October 7, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01228-CR

                       BRANDY MECHELLE HARRIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F-1300510-X

                                         ORDER
       The State’s October 6, 2015 motion to extend time to file a brief is GRANTED, and the

brief received on October 6, 2015 is ORDERED filed as of that date.


                                                    /s/   MOLLY FRANCIS
                                                          PRESIDING JUSTICE